  Case 18-06525         Doc 41     Filed 10/03/18 Entered 10/03/18 07:52:46              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-06525
         PAMELA COX

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/07/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 07/09/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-06525        Doc 41       Filed 10/03/18 Entered 10/03/18 07:52:46                   Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                   $438.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $438.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $356.98
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $21.02
    Other                                                                  $60.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $438.00

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim          Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted       Allowed        Paid         Paid
Acceptance Now                   Unsecured           0.00           NA            NA            0.00       0.00
Afni, Inc.                       Unsecured           0.00           NA            NA            0.00       0.00
BLACKHAWK FINANCE INC            Unsecured           0.00           NA            NA            0.00       0.00
CITIBANK STUDENT LOAN CORP       Unsecured           0.00           NA            NA            0.00       0.00
CITIBANK STUDENT LOAN CORP       Unsecured           0.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         800.00           NA            NA            0.00       0.00
CMG GROUP LLC                    Unsecured         514.00        510.00        510.00           0.00       0.00
COMMONWEALTH EDISON              Unsecured            NA       2,354.34      2,354.34           0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured      5,382.00       5,382.02      5,382.02           0.00       0.00
I C Systems Collections          Unsecured          57.00           NA            NA            0.00       0.00
I C Systems Collections          Unsecured          57.00           NA            NA            0.00       0.00
IL DEPT OF REVENUE               Priority       3,818.00            NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority      38,246.68     64,182.90      64,182.90           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured     17,299.17     33,754.97      33,754.97           0.00       0.00
INTERNAL REVENUE SERVICE         Secured              NA       3,802.85      3,802.85           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         284.00        284.77        284.77           0.00       0.00
KEYNOTE CONSULTING               Unsecured         279.00        279.01        279.01           0.00       0.00
MIDLAND FUNDING                  Unsecured         740.00        740.01        740.01           0.00       0.00
MIDLAND FUNDING                  Unsecured         523.00        523.58        523.58           0.00       0.00
MIDLAND FUNDING                  Unsecured            NA       1,106.35      1,106.35           0.00       0.00
MIDLAND FUNDING                  Unsecured            NA         494.70        494.70           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,774.00       3,545.27      3,545.27           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         426.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA            NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         892.00        798.67        798.67           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured            NA         330.44        330.44           0.00       0.00
SANTANDER CONSUMER USA           Unsecured      6,307.00            NA            NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured     11,000.00     11,414.14      11,414.14           0.00       0.00
STATE COLLECTION SERVICE         Unsecured         575.00           NA            NA            0.00       0.00
STATE COLLECTION SERVICE         Unsecured          96.00           NA            NA            0.00       0.00
SYNCB                            Unsecured         404.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-06525          Doc 41     Filed 10/03/18 Entered 10/03/18 07:52:46                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal       Int.
Name                                Class    Scheduled        Asserted      Allowed         Paid          Paid
TD BANK USA                      Unsecured            NA           428.93        428.93           0.00        0.00
TRIBUTE                          Unsecured           0.00             NA            NA            0.00        0.00
UNIVERSITY OF PHOENIX            Unsecured           0.00             NA            NA            0.00        0.00
US DEPT OF EDUCATION             Unsecured           0.00             NA            NA            0.00        0.00
US DEPT OF EDUCATION             Unsecured           0.00      57,887.34     57,887.34            0.00        0.00
US DEPT OF EDUCATION             Unsecured     14,141.00       16,153.08     16,153.08            0.00        0.00
US DEPT OF EDUCATION             Unsecured     12,066.00       13,789.58     13,789.58            0.00        0.00
US DEPT OF EDUCATION             Unsecured      8,488.00         9,312.41      9,312.41           0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00                $0.00                $0.00
      Mortgage Arrearage                                        $0.00                $0.00                $0.00
      Debt Secured by Vehicle                                   $0.00                $0.00                $0.00
      All Other Secured                                     $3,802.85                $0.00                $0.00
TOTAL SECURED:                                              $3,802.85                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                   $0.00                $0.00
       Domestic Support Ongoing                              $0.00                   $0.00                $0.00
       All Other Priority                               $64,182.90                   $0.00                $0.00
TOTAL PRIORITY:                                         $64,182.90                   $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $159,089.61                   $0.00                $0.00


Disbursements:

       Expenses of Administration                                   $438.00
       Disbursements to Creditors                                     $0.00

TOTAL DISBURSEMENTS :                                                                               $438.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-06525         Doc 41      Filed 10/03/18 Entered 10/03/18 07:52:46                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
